MCDONALD, J.,
concurring. I concur in the result reached by the majority opinion.
I do not agree, however, that a jury must always be instructed, pursuant to General Statutes § 53a-121, that it may aggregate the value of stolen property only if it finds a common scheme or course of conduct. In this case, the trial court instructed the jury that “[t]he state must . . . have proved that the defendant received, retained or disposed of the stolen property.” See General Statutes § 53a-119 (8). Where a defendant is not charged simply with the possession of stolen goods, the rule that separate thefts cannot be considered together as to the value of stolen property absent a common scheme or course of conduct may apply. Such an instruction is not required where a defendant is charged only with the simultaneous possession of stolen property. People v. Buckley, 75 N.Y.2d 843, 846, 552 N.E.2d 160, 552 N.Y.S.2d 912 (1990); People v. Loret, 136 App. Div. 2d 316, 317, 526 N.Y.S.2d 872 (1988).